Exhibit 10.1

 

THIRD AMENDMENT TO CHAIRMAN SERVICES AGREEMENT

 

This Third Amendment to Chairman Services Agreement (“Amendment”) is made by and
between MYnd Analytics, Inc. (hereinafter “MYnd”) and Robin Smith MD, MBA
(hereinafter “Advisor”) is effective as of May 30, 2019 (the “Effective Date”).

 

On or about July 14, 2017, Advisor and Mynd entered into the above Chairman
Services Agreement for services.

 

The above Chairman Services Agreement shall be amended as follows:

 

The Parties hereby agree that upon the completion of the transaction with Emmaus
Life Sciences, Inc., the Advisor shall be entitled to $150,000 dollars, as a
bonus, to be paid by wire transfer upon shareholder approval for the
transaction. In the event the transaction does not close the money will be
returned to the company.

 

In addition, the Parties hereby agree the Chairman Services Agreement will
automatically terminate on the closing date of the transaction without penalty
to either party of the completion of the transaction with Emmaus Life Sciences,
Inc.

 

Except as expressly modified by this Amendment, the Agreement shall be and
remain in full force and effect in accordance with its terms and shall
constitute the legal, valid, binding and enforceable obligations to the parties.
This Third Amendment and the Agreement including any written amendments
thereto), collectively, are the complete agreement of the patties and supersede
any prior agreements or representations, whether oral or written, with respect
thereto.

 

Agreed and Accepted:

 



Date:   Date: May 29, 2019           Advisor   MYnd Analytics, Inc.          
By: /s/ Robin L. Smith     By: /s/Don D’ Ambrosio   Robin L. Smith MD, MBA    
Don D’Ambrosio, CFO

 

 